Case 2:20-cv-08991-AB-MAR Document 21 Filed 04/21/21 Page 1 of 1 Page ID #:52
                                                                          JS-6


   1   TRACY L. WILKISON
   2   Acting United States Attorney
       DAVID M. HARRIS
   3   Assistant United States Attorney
   4   Chief, Civil Division
       CEDINA M. KIM
   5
       Assistant United States Attorney
   6   Senior Trial Attorney, Civil Division
   7
       STACY WIESBROCK, CSBN 257920
       Special Assistant United States Attorney
   8         Social Security Administration
   9         160 Spear St., Suite 800
             San Francisco, CA 94105
  10         Telephone: (415) 268-5612
  11         Facsimile: (415) 744-0134
             Email: stacy.wiesbrock@ssa.gov
  12
       Attorneys for Defendant
  13                         UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
                                     WESTERN DIVISION
  15
  16   RUSHELLE GONDER,                       )   No. 2:20-cv-08991-AB-MAR
                                              )
  17                                          )   ____________
             Plaintiff,                       )   [PROPOSED]
  18                                          )   JUDGMENT OF REMAND
                    v.                        )
  19                                          )
       ANDREW SAUL,                           )
  20   Commissioner of Social Security,       )
                                              )
  21                                          )
             Defendant.                       )
  22                                          )
                                              )
  23
             The Court having approved the parties’ Stipulation to Voluntary Remand
  24
       Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
  25
       (“Stipulation ”) lodged concurrent with the lodging of the within Judgment of
  26
       Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
  27
       the above-captioned action is remanded to the Commissioner of Social Security
  28
       for further proceedings consistent with the Stipulation to Remand.
                      04/21/21                       /s/
       DATED:
                                              HON. MARGO A. ROCCONI
                                              UNITED STATES MAGISTRATE JUDGE
